UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-132429 SOKO Fitness & Spa Group, Inc. (Exact name of small business issuer as specified in its charter) Delaware 80-0122921 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 194, Guogeli Street, Harbin, Heilongjiang Province, China 150001 (Address of principal executive offices) 011-86-451-87702255 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo As of April 19, 2010, there were 17,000,000 outstanding shares of common stock of the registrant, par value $.001 per share. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note on Forward Looking Statement 1 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4(T). Controls and Procedures 42 PART II – OTHER INFORMATION Item 1. Legal Proceedings 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 45 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies; ● anticipated trends in our business; ● our ability to consummate or integrate acquisitions; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the timing, cost and procedure for proposed acquisitions; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● estimates, plans and projections relating to construction of facilities and the acquisition of facilities or businesses; ● the possibility that our acquisitions may involve unexpected costs; ● the impact of competition; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. 1 The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 2 PART I – FINANCIAL INFORMATION Item1.Financial Statements SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) FEBRUARY 28, MAY 31, (UNAUDITED) ASSETS Current Assets: Cash & cash equivalents $ $ Restricted cash - Accounts receivable, net Inventories Advances to suppliers Employee advance Prepaid expense Total Current Assets Property, plant and equipment, net of accumulated depreciation Other Assets Security deposit Deferred rent Deposit to suppliers Investment advance Goodwill Intangible assets, net - Total Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short-term loans Accounts payable, accrued expenses and other payable Unearned revenue Taxes payable Contingent liability Total Current Liabilities Stockholders' Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized; - 0 - shares issued and outstanding at February 28,2010 and May 31,2009 - - Common stock, $0.001 Par value; 500,000,000 shares authorized; 17,000,000 shares issued and outstanding at February 28, 2010 and May 31, 2009 Additional paid-in-capital Additional paid-in-capital - Warrants Accumulated other comprehensive income Retained earnings Noncontrolling interest ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN US DOLLARS) (UNAUDITED) FOR THE NINE MONTHS ENDED FOR THE THREE MONTHS ENDED FEBRUARY 28, FEBRUARY 28, (RESTATED) (RESTATED) Net Sales $ Cost of Sales ) Gross Profit Selling, General and Administrative Expenses: Operating Income Other Income and Expenses Interest expense ) Other income Other expenses ) ) Total Other Income and (Expense) ) ) Income Before Income Taxes Provision for Income Taxes Net Income Less: net income (loss) attributable to the noncontrolling interest ) ) ) Net Income Attributable to SOKO Fitness & Spa Group, Inc. $ Other Comprehensive Income - Foreign currency translation adjustment Attributable to SOKO Fitness & Spa Group, Inc. ) Attributable to non-controlling interest ) ) ) Comprehensive Income (Loss) Attributable to SOKO Fitness & Spa Group, Inc. $ Attributable to non-controlling interest $ ) $ ) $ $ ) Basic and Diluted Income per common share Basic $ Diluted $ Weighted average common share outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOKO FITNESS & SPA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) (UNAUDITED) FOR THE NINE MONTHS ENDED FEBRUARY 28, (RESTATED) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock based compensation Depreciation Amortization Liquidated damage penalty - Changes in operating assets and liabilities: Restricted cash - Accounts receivable ) Inventories ) ) Advances to suppliers ) ) Employee advance ) Other receivables ) - Prepaid expense ) Security deposit ) ) Deferred rent ) ) Deposit to suppliers ) ) Accounts payable - Unearned revenue Taxes payable ) Accrued expenses and other payables ) Cash provided by operating activities Cash Flows From Investing Activities: Investment payment ) - Purchase of property and equipment ) ) Cash acquired from acquisition Cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from short-term loan Repayment of short-term loan ) ) Cash provided by (used in) financing activities - ) Effect of exchange rate changes on cash and cash equivalents Increase (Decrease) In Cash and Cash Equivalents ) Cash and Cash Equivalents - Beginning of the period Cash and Cash Equivalents - Ending of the period $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOKO FITNESS & SPA GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2（RESTATED） (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited condensed consolidated financial statements of SOKO Fitness & Spa Group, Inc.(the “Company” or “SOKO”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed consolidated balance sheet information as of May 31, 2009 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K/A for the year ended May 31, 2009 (restated). These interim financial statements should be read in conjunction with that report.Unless otherwise indicated, all amounts herein are expressed in US Dollars. Unless otherwise provided in this Quarterly Report on Form 10-Q,the terms “the Company,” “the Registrant,” “SOKO” “we,” “us,” and “our” refer to SOKO Fitness & Spa Group, Inc., together with its wholly-owned subsidiary Wealthlink Co., Ltd. (“Wealthlink”), its wholly-owned, indirect subsidiary, Harbin Mege Union Beauty Management Ltd. (“Mege Union”), Mege Union’s subsidiaries, and Mege Union’s variable interest entity, Queen Group.For purposes of this Quarterly Report on Form 10-Q, the Queen Group is defined to include, as of February 28, 2010, each of the follow entities:Harbin Huang Emperor & Golden Gym Club Co. Ltd., Harbin Queen Beauty Demonstration Center, Harbin Daoli Queen Demonstration Beauty Parlor, Harbin Xinyang Spa, Harbin Nangang Mengke Lady Beauty Parlor, Harbin Queen Medical Clinic,Shenyang Queen Beauty Demonstration CO., Ltd and Harbin Queen Beauty Vocational Skill Training School. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principal of consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements include the financial statements of SOKO, Wealthlink, Mege Union and its wholly-owned subsidiaries, Harbin Tai Ai Beauty Co., Ltd. (“Lea Spa”) and Harbin Legend Beauty Co., Ltd. (“Legend Spa”), and its majority-owned Shenyang Letian Yoga Fitness Center (“Yoga Wave”), majority-owned Beijing Natural Beauty Services Limited and majority-owned Shenyang Starway Fitness Co., Ltd. (“Yoga Wave II”), as well as Mege Union’s variable interest entity (“VIE”), Queen Group. All significant inter-company transactions and balances among the Company, its subsidiaries and VIEs are eliminated upon consolidation. Use of Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of inventories.Actual results could differ from those estimates. 6 Subsequent Events The Company has evaluated subsequent events that have occurred through the issuance date of this financial statement. The Company is not aware of any significant events which occurred subsequent to the balance sheet date that would have a material impact on its financial statements. Cash and Cash Equivalents For purposes of the statement of cash flow, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts and Other Receivables Accounts and other receivables are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible amounts, as needed. The Company uses the aging method to estimate the valuation allowance for anticipated uncollectible receivable balances. Under the aging method, bad debt percentages determined by management based on historical experience as well as current economic climate are applied to customers’ balances categorized by the number of months the underlying invoices have remained outstanding. The valuation allowance balance is adjusted to the amount computed as a result of the aging method. When facts subsequently become available to indicate that the allowance provided requires an adjustment, then the adjustment will be classified as a change in estimate. There was no allowance for uncollectible amounts for the nine months ended February 28, 2010 and 2009. Inventories Inventory is mainly composed of hair care supplies, skin care supplies, nutritional supplements, sports clothes and beverages. Inventories are stated at the lower of cost or market, as determined on a first-in, first-out basis, or market. Costs of inventories include unused purchases and supplies for providing the beauty treatment. No allowance for inventories was considered necessary for the nine months ended February 28, 2010 and 2009, respectively. Property, Equipment and Construction in Progress Property and equipment are stated at cost, net of accumulated depreciation.Depreciation is computed using the straight-line method over the estimated useful lives of the assets. Estimated useful lives of the assets are as follows: Building 15 years Building Improvements 10 years Machinery and equipment 5 years Computer, office equipment and furniture 5 years Automobiles 5 years The carrying value of property, plant and equipment is assessed annually and when factors indicating impairment is present, the carrying value of the fixed assets is reduced by the amount of the impairment. The Company determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest charges) and comparing such amount to the net asset carrying value. An impairment loss, if exists, is measured as the amount by which the carrying amount of the asset exceeds the fair value of the asset. 7 Construction in Progress Construction in progress represents direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. As of February 28, 2010 and May 31, 2009, the Company had total accumulated costs involved with construction in progress in the amount of $2,080,705 and $1,534,827 respectively. The carrying value of property, plant and equipment is assessed annually and when factors indicating impairment is present, the carrying value of the fixed assets is reduced by the amount of the impairment. The Company determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest Interest Capitalization Interest capitalization is reported in accordance with the provisions of ASC 835, “Capitalization of Interest Cost.” For loans to finance constructions and provide for working capital, theCompany charges the borrowing costs related to working capital loans to interest expense when incurred and capitalize interest costs related to construction developments as a component of the construction costs. The interest to be capitalized for a construction is based on the amount of borrowings related specifically to such construction. Interest for any period is capitalized based on the amounts of accumulated expenditures and the interest rate of the loans. The interest capitalization period begins when expenditures have been incurred and activities necessary to prepare the asset (including administrative activities before construction) have begun, and ends when the construction is substantially completed. Interest capitalized is limited to the amount of interest incurred.The interest rate used in determining the amount of interest capitalized is the weighted average rate applicable to the construction-specific borrowings. The Company’s significant judgments and estimates related to interest capitalization include the determination of the appropriate borrowing rates for the calculation, and the point at which capitalization is started and discontinued. Changes in the rates used or the timing of the capitalization period may affect the balance of property under development and the costs of sales recorded. Goodwill Goodwill and other intangible assets are accounted for in accordance with the provisions of ASC 350, “Goodwill and Other Intangible Assets”. Under ASC 350, goodwill, including any goodwill included in the carrying value of investments accounted for using the equity method of accounting, and certain other intangible assets deemed to have indefinite useful lives are not amortized. Rather, goodwill and such indefinite-lived intangible assets are assessed for impairment at least annually based on comparisons of their respective fair values to their carrying values. Goodwill impairment is determined using a two-step process. The first step compares the fair value of each reporting unit to its carrying amount, including goodwill. If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill. An impairment loss is recognized for any excess in the carrying value of goodwill over the implied fair value of goodwill. Estimating fair value is performed by utilizing various valuation techniques, with the primary technique being a discounted cash flow. In evaluating long-lived assets, other than goodwill for recoverability,theCompany uses its best estimate of future cash flows expected to result from the use of the asset and eventual disposition in accordance with ASC 360. To the extent that estimated future, undiscounted cash inflows attributable to the asset, less estimated future, undiscounted cash outflows, are less than the carrying amount, an impairment loss is recognized in an amount equal to the difference between the carrying value of such asset and its fair value. Assets to be disposed of and for which there is a committed plan of disposal, whether through sale or abandonment, are reported at the lower of carrying value or fair value less costs to sell.There was no impairment losses recognized for the periods presented. 8 Stock-Based Compensation The Company records stock based compensation expense pursuant to ASC 718. The Company estimates the fair value of the award using the Black-Scholes Option Pricing Model. Under ASC 718, the Company’s expected volatility assumption is based on the historical volatility of Company’s stock. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Stock compensation expense recognized is based on awards expected to vest, and there were no estimated forfeitures for the group received stock-based compensation. ASC 718 requires forfeitures to be estimated at the time of grant and revised in subsequent periods, if necessary, if actual forfeitures differ from those estimates. Revenue Recognition The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (“SAB”) 104.Sales revenue is generally recognized when the services are provided and payments of the customers are received or collections are reasonably assured. Payments received in advance from members but not yet earned are recorded as deferred revenue. Non-refundable membership fees, non-refundable initial membership fees and monthly membership fees that are prepaid on a non refundable basis are recognized on a straight-line basis over the respective membership term. Cost of Sales Costs of sales include costs of the products sold and used, inbound freight costs, cost of direct labor and overhead. Write-down of inventory to lower of cost or market is also recorded in cost of sales. Selling, General and administrative Costs Selling, general and administrative costs consist primarily of salaries and commissions for sales representatives, salaries for administrative staffs, rent expenses, depreciation expense and employee benefits for administrative staffs. Comprehensive Income Statement of Financial Accounting Standards ASC 220, “Reporting Comprehensive Income”, requires disclosure of all components of comprehensive income and loss on an annual and interim basis. Comprehensive income and loss is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. Accumulated other comprehensive income arose from the changes in foreign currency exchange rates. Income Taxes The Company accounts for income tax under the provisions of ASC 740 “Accounting for Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. There were no deferred tax amounts as of February 28, 2010 and May 31, 2009. 9 Fair Value of Financial Instruments The Company’s financial instruments include cash and cash equivalents, accounts receivable, advances to suppliers, other receivables, accounts payable, accrued expenses, taxes payable, notes payable and other loans payable. Management has estimated that the carrying amounts approximate their fair value due to the short-term nature. Earnings per Share The Company computes earnings per share (“EPS’) in accordance with ASC 260 “Earnings per Share” (“ASC 260”), and SEC Staff Accounting Bulletin No.98 (“SAB 98”). ASC 260 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as net income divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. Foreign Currency Translation The Company uses the United States dollar (“US Dollars”) for financial reporting purposes. Mege Union, its subsidiaries, and the Queen Group maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates its assets and liabilities into US Dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of income and cash flows are translated at average exchange rates during the reporting period.As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the financial statements are recorded as accumulated other comprehensive income. This quotation of the exchange rates does not imply free convertibility of RMB to other foreign currencies. The rate of exchange on February 28, 2010 was US$1.00 RMB6.8260, and on May 31, 2009 was US$1.00 RMB6.82813. The weighted average translation rate of US$1.00 RMB6.8295 was applied to the Company’s nine months income statement for the period ended February 28, 2010. Statement of Cash Flows In accordance with ASC 230, “Statement of Cash Flows,” cash flows from the Company’s operations is calculated based upon the local currencies.As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. Risks of Losses The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including employees) and damage to property.These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available.If: (i) information is available before the Company’s financial statements are issued or are available to be issued indicates that such loss is probable and (ii) the amount of the loss can be reasonably estimated, an estimated loss will be accrued by a charge to income.If such loss is probable but the amount of loss cannot be reasonably estimated, the loss shall be charged to the income of the period in which the loss can be reasonably estimated and shall not be charged retroactively to an earlier period.As of February 28, 2010 and 2009, the Company had not experienced any uninsured losses from injury to others or other losses. 10 New Accounting Pronouncements In May 2009, the FASB issued guidance related to subsequent events under ASC 855-10, Subsequent Events. This guidance sets forth the period after the balance sheet date during which management or a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. It requires disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued. This guidance is effective for interim and annual periods ending after June 15, 2009. We have included the required disclosures in our consolidated condensed financial statements. In June 2009, the FASB issued an amendment to ASC 810-10, Consolidation. This guidance amends ASC 810-10-15 to replace the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a VIE with a primarily qualitative approach focused on identifying which enterprise has the power to direct the activities of a VIE that most significantly impact the entity’s economic performance. It also requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE and requires additional disclosures about an enterprise’s involvement in VIEs. This guidance is effective as of the beginning of the reporting entity’s first annual reporting period that begins after November 15, 2009 and earlier adoption is not permitted. We are currently evaluating the potential impact, if any, of the adoption of this guidance will have on our consolidated condensed financial statements. In June 2009, the FASB issued Accounting Standards Update No. 2009-01 which amends ASC 105, Generally Accepted Accounting Principles. This guidance states that the ASC will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Once effective, the Codification’s content will carry the same level of authority. Thus, the U.S. GAAP hierarchy will be modified to include only two levels of U.S. GAAP: authoritative and non-authoritative. This is effective for financial statements issued for interim and annual periods ending after September 15, 2009. We adoptedASC 105 as of September 30, 2009 and thus have incorporated the new Codification citations in place of the corresponding references to legacy accounting pronouncements. In August 2009, the FASB issued Accounting Standards Update No. 2009-05, Measuring Liabilities at Fair Value, which amends ASC 820, Fair Value Measurements and Disclosures. This Update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure the fair value using one or more of the following techniques: a valuation technique that uses the quoted price of the identical liability or similar liabilities when traded as an asset, which would be considered a Level 1 input, or another valuation technique that is consistent with ASC 820. This Update is effective for the first reporting period (including interim periods) beginning after issuance. Thus, we adopted this guidance as of September 30, 2009, which did not have a material impact on our consolidated condensed financial statements. In September 2009, the Financial Accounting Standards Board (FASB) amended existing authoritative guidance to improve financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements. The amended guidance is effective for fiscal annual reporting periods beginning after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. The Company is currently assessing the impact, if any, adoption may have on its financial statements or disclosures. In October 2009, the FASB issued a new accounting standard which provides guidance for arrangements with multiple deliverables. Specifically, the new standard requires an entity to allocate consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices. In the absence of the vendor-specific objective evidence or third-party evidence of the selling prices, consideration must be allocated to the deliverables based on management’s best estimate of the selling prices. In addition, the new standard eliminates the use of the residual method of allocation. In October 2009, the FASB also issued a new accounting standard which changes revenue recognition for tangible products containing software and hardware elements. Specifically, tangible products containing software and hardware that function together to deliver the tangible products’ essential functionality are scoped out of the existing software revenue recognition guidance and will be accounted for under the multiple-element arrangements revenue recognition guidance discussed above. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations because the Company doesn’t have any multiple deliverable revenue arrangements. 11 In December 2009, FASB issued ASU No. 2009-16, Accounting for Transfers of Financial Assets. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 166, Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140.The amendments in this Accounting Standards Update improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets. In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets. Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting. The Company does not expect the adoption of this ASU to have a material impact on its financial statements. In December, 2009, FASB issued ASU No. 2009-17, Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). The amendments in this Accounting Standards Update replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. In January 2010, FASB issued ASU No. 2010-01- Accounting for Distributions to Shareholders with Components of Stock and Cash. The amendments in this Update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share).The amendments in this update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. The Company does not expect the adoption of this ASU to have a material impact on its financial statements. In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. The amendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51.” If an entity has previously adopted SFAS No. 160 as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted SFAS No. 160. TheCompany does not expect the adoption of this ASU to have a material impact on its financial statements. 12 In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1)Transfers in and out of Levels 1 and 2.A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1)Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2)Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU, however, theCompany does not expect the adoption of this ASU to have a material impact on its financial statements. NOTE 3 - ADVANCES TO SUPPLIERS The Company makes advances to certain vendors for inventory and fixed assets purchases totaling $3,311,294 and $993,084as of February 28, 2010 and May 31, 2009 respectively. Below is the breakdown of advances to major suppliers: As of February 28, 2010 May 31, 2009 Major supplier A $ Major supplier B Others Total $ NOTE 4 - INVENTORIES The inventories consist of the following: As of February 28, 2010 May 31, 2009 Skin care supplies $ Hair care supplies Other supplies Total $ No allowance for inventories was made for the nine months ended February 28, 2010 and 2009. 13 NOTE 5 - INVESTMENT ADVANCE On December 3, 2009, the Company’s subsidiary Mege Union entered into a joint venture agreement (the “Agreement”) with Beijing Minghua Four Season International Hotel Management Co., Ltd to set up a new Spa center, Lea Spa Xishan Club.Under the terms of the Agreement, the Company has paid the initial capital contribution of RMB153,000 on February 28, 2010(equivalent to US$22,414) for 51% of the equity interest in the joint venture. Mega Union is also responsible for the interior renovation and purchase of all necessary equipments.At the time that the joint venture receives the requisite licenses and commences full operation, the Company will reclassify the full amount to proper accounts. NOTE 6 - PROPERTY AND EQUIPMENT, NET As of February 28, May 31, Machinery & equipments $ Office equipment & furniture Automobiles Buildings Leasehold improvements sub-total Less: Accumulated depreciation and amortization ) Construction in progress Total $ Depreciation and amortization expense for the nine months ended February 28, 2010 and 2009 was $1,767,069 and $1,148,373 respectively. NOTE 7 - DEPOSITS TO SUPPLIERS The Deposits to Suppliers of $1,620,127 and $1,464,530as of February 28, 2010 and May 31, 2009, respectively, represent deposits made to two major suppliers, with whom the Company has long standing business relationships. The Company made the deposits in order to maintain the relationships and purchase the products and equipment under the most favorable terms.Since the Company expects the entire amount will be repaid, no allowance has been established. NOTE 8- GOODWILL On May 31, 2009, Mege Union (the “Purchaser”) entered into an acquisition agreement with Starway Asia Limited (“the Seller”) to acquire 51% of the Seller’s interest inYoga Wave II, another Yoga studio located in the city of Shenyang. The consideration paid was RMB 2,042,040 (approximately $0.3 million). Goodwill of $267,750 was recorded to reflect the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets of the acquired interest in Yoga Wave II.Mege Union also loaned RMB 676,260 (approximately $0.1 million) to Yoga Wave II on May 31, 2009 for business operation. This loan is eliminated in the consolidated financial statements. The acquisition of a majority interest in Yoga Wave II allowed the Company to further expand its business into upscale yoga studios, offering synergistic opportunities for growth and expansion in accordance with its business model.As a result, the Company deemed that the inclusion of goodwill in the premium paid for the interest was valuable consideration. The results of operations of Yoga Wave IIwere included in the consolidated results of operations commencing June 1, 2009. 14 On December 1, 2009, Mege Union entered into an equity transfer agreement with Beijing Natural Beauty Fitness Services Limited (“BNBS”) and acquired 51% of the equity interest in BNBS and its branch First Branch of Beijing Natural Beauty Services Limited. The consideration paid was RMB 10 million (approximately U.S. $1.50 million). Goodwill of approximately $ 0.4 million was recorded to reflect the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets of the acquired interest in BNBS The acquisition of a majority interest in BNBS allows the Company to further expand its business into upscale yoga studios in suburban Beijing, offering synergistic opportunities for growth and expansion in accordance with its business model.As a result, the Company deemed that the inclusion of goodwill in the premium paid for the interest was valuable consideration. The Company controls BNBS by controlling majority of the board of BNBS and is responsible for assigning key personnel.The results of operations of BNBSwere included in the consolidated results of operations commencing December 1, 2009. The accompanying consolidated financial statements include the allocation of the acquisition cost to the net assets acquired based on their respective fair values. The net assets were valued by the Company’s management giving consideration to the valuation services provided by an independent third party. Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible acquired. None of the goodwill recognized is expected to be deductible for income tax purpose in China. The following represents the allocation of the acquisition costs to the net assets of BNBS acquired based on their respective fair values: Total purchase price paid by cash $ Assets Cash and cash equivalents $ Other receivable Inventories Prepaid expenses Property, plant and equipment, net Intangible assets, net Total assets $ Liabilities Accounts payable $ Other payables and accrued expenses Advances from customers Total liabilities $ 51% of the net assets acquired $ Goodwill $ The following unaudited pro forma combined statements of income for the periods ended February 28, 2010 and 2009 have been prepared as if the acquisition had occurred at the beginning of each period presented. The unaudited pro forma combined statements are based on accounting for the business acquisition under purchase accounting. The unaudited pro forma information may not be indicative of the results that actually would have occurred if the merger had been in effect from and on the dates indicated or which may be obtained in the future: 15 Unaudited Pro Forma Combined nine monthsEnded February 28, Combined three monthsEnded February 28, Revenue $ Gross Profit Net Income Noncontrolling Interest ) ) Net Income attributable to SOKO Fitness & Spa Group, Inc. $ Net income per share Basic $ Diluted $ Weighted average number of shares outstanding Basic Diluted The following table reconciles the change in goodwill from May 31, 2009 to February 28, 2010 with the additions of goodwill recognized from acquisition of the above mentioned Yoga Wave II and BNBS: 16 Addition As of May 31, 2009 Yoga Wave II + Beijing Natural Beauty As of February 28, 2010 Current assets $ Fixed assets Intangible assets Total liabilities assumed ) ) ) Net assets acquired Noncontrolling interest ) ) Total consideration paid Goodwill recognized from acquisition $ Impact of foreign currency translation Total Goodwill $ The impact of foreign currency translation was due to the fluctuation of exchange rate (US$1.00 6.8281 RMB as of May 31, 2009 and US$1.00 6.8260 RMB as of February 28, 2010) NOTE 9 –INTANGIBLE ASSETS Intangible assets primarily consist of RMB 14 million (approximately equal to $2 million) customers lists and marketing resources acquired from BNBS which are amortized over the estimated life of three years starting December 1, 2009. Amortization expense was $197,860 for the nine month ended February 28, 2010. Based upon current assumptions, the Company expects that its intangible assets will be amortized according to the following schedule: As ofFebruary 28, 2010 $ Total $ NOTE 10 – TAXES 1) Corporate Income Tax Wealthlink is a tax exempted company incorporated in Cayman Islands since it conducts all of its business through Mege Union’s subsidiaries, and Mege Union’s variable interest entity, Queen Group. SOKO is a Delaware corporation and conducts all of its business through Mege Union’s subsidiaries, and Mege Union’s variable interest entity, Queen Group. All business is conducted in China. As of February 28, 2010, Queen Group consists of eight individually-owned sole proprietorships which, under the PRC Laws, are generally exempted from paying any corporate level income taxes unless they are otherwise assessed by the local authority. These entities under Queen Group are generally subject to a fixed-rate income tax assessed by the local tax authority. Under the fixed-rate income tax system which is applicable to individually-owned sole proprietorships, generally 10% of the annual gross revenues from each entity are deemed Taxable Net Income (“TNI”) for income tax purpose, without giving consideration to the costs and operating expenses. The income tax is then levied at 25% of the TNI. 17 Legend Spa and Lea Spa, both wholly-owned subsidies of Mege Union, are also subject to a similar fixed-rate income tax system as the entities under Queen Group. While Legend Spa’s TNI is taxed at 25%, Lea Spa’s TNI is currently levied at only 20%. All the net income of Yoga Wave, Yoga Wave II and the majority-owned BNBS are all subject to a 25% income tax rate. Our provisions for income taxes for the nine months ended February 28, 2010 and 2009 were $62,241 and $79,974, respectively. The following table reconciles the U.S. statutory rates to the Company’s effective tax rate for the nine months ended February 28, 2010 and 2009: For the Nine months Ended February 28 US statutory rates 34% 34 % Foreign income not recognized in USA (34)% % China income tax 25% 25 % Tax exemption (24.3%) % Total provision for income tax 0.7% % The parent company was incorporated in Delaware. It incurred a net operating loss on its own, including amortization of stock-based compensation of $801,797 and $489,040 for U.S. income tax purposes for the nine months ended February 28, 2010 and 2009, respectively. The net operating loss carry forwards may be available to reduce future years’ taxable income. These carry forwards will expire, if not utilized, beginning in 2028 through 2029. Management believes that the realization of the benefits arising from these losses appear to be uncertain due to the Company’s business operations being primarily conducted in China and continuing losses for United States income tax purposes. Accordingly, the Company has provided a 100% valuation allowance as of February 28, 2010 and 2009, respectively for the temporary difference related to the loss carry-forwards. The valuation allowances for the nine months ended February 28, 2010 and 2009 were $272,611 and $166,274, respectively. The Company intends to invest undistributed earnings in foreign subsidiaries indefinitely and these undistributed earnings are essentially permanent in duration. 2) Business Sales Tax General business sales taxes are levied on business under both Queen Group and Mege Union and its subsidiaries.Except the Harbin Huang Emperor & Golden Gym Club Co., Ltd. which is subject to 3% of its actual revenue and Yoga Wave, Yoga Wave II and the majority-owned BNBS, which are subject to 5% of their actual revenue, all business is subject to either 3% or 5% of the pre-determined fixed revenue. 3) Taxes payable as ofFebruary 28, 2010 and May 31, 2009 consisted of the following: 18 As of February 28, May 31, Business sales tax payable $ Corporate income tax Other Total taxes payable $ NOTE 11 - SHORT TERM LOAN The short term loans include the following: Balance at February 28, May 31, (a) Loan payable to Shanghai Pudong Development Bank with a one year term from July 30, 2009 to July 29, 2010 at a fixed interest rate of 0.398% per month $ (b) Loan payable to Shanghai Pudong Development Bank with a one year term from November 21, 2008 to November 20, 2009 at a fixed interest rate of 0.4995% per month $ (c) Loan payable to Shanghai Pudong Development Bank with a term from January 5, 2009 to November 20, 2009 at a fixed interest rate of 0.4995% per month $ (d) Loan payable to Shanghai Pudong Development Bank with a one year term from November 24, 2009 to November 23, 2010 at a fixed interest rate of 0.3983% per month (e) Loan payable to Shanghai Pudong Development Bank with a term from Septermber 4, 2009 to July 29, 2010 at a fixed interest rate of 0.3982% per month $ Capitalized interest included in construction in progress amounted to $92,291 and $98,342 for the nine months ended February 28, 2010 and 2009, respectively. Both short-term loans (a) in the amount of $381,080 and (e) in the amount of $732,288 are guaranteed by SOKO International Fitness Center, Mr. Liu Tong and his siblings and an unaffiliated third party, Zhaodong Dazhuangyuan Rouye Limited, which is owned by an acquaintance of Mr. Liu. The other loans were secured by the building owned by Queen Group. 19 NOTE 12 - DEFERRED REVENUE Deferred revenue represents cash received from members, but not yet earned. Cash additions include all cash received for membership fees and advance payments for services. Revenue recognized includes all revenue earned during the periods from membership services and other services. A reconciliation of deferred revenue as of February 28, 2010 and May 31, 2009 is as follows: As of May 31, Revenue February 28, 2010 Cash Assumed from Balance Additions Acquisition Recognized Balance Membership fees & advance payment collected $ ) Receipts collected & earned without deferral during period ) - ) Impact of foreign currency translation Total $ 20 NOTE 13 - SEGMENT REPORTING The Company has a single operating segment in accordance with the provisions of ASC 280, “Disclosures about Segments of an Enterprise and Related Information”. Although the Company provides and markets various products and services, the Company’s chief operating decision maker reviews and evaluates one set of combined financial information deciding how to allocate resources and in assessing performance. For the nine months ended February 28, 2010 and 2009, the Company’s sales revenue from various products and services were as follows: Nine months ended February 28, Professional services $ Sales of products Membership fees Tuitions Total $ NOTE 14 - STOCK OPTIONS On March 2, 2009, the Board of Directors of the Company authorized the issuance of stock options for 60,000 shares of the Company’s common stock to its three independent directors (each option was for 20,000 shares of the Company’s common stock). The options granted to two of the directors vest over a three year period, with 20% vesting on the grant date and 40% vesting on the first and second anniversaries of the grant date. These options are exercisable for three years from the date of grant, provided that the directors remain associated with the Company during the period. The option granted to the third director was fully vested on the grant date and is exercisable for three years from the date of grant, regardless of continued association with the Company. The fair value of stock options granted was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: Expected life 3 years, expected volatility 100%, dividend yield 0%, risk free interest rate 1.28% and the exercise price of $1.47. The fair value of the 60,000 options was $53,945 at the grant date. In July 2008, the Board of Directors of the Company authorized the issuance of 50,000 shares of stock options to one of its independent directors. The options vest over a three year period, with one-third vesting on each of the grant date, and the first and second anniversaries of the grant date. The option is exercisable for five years from the date of grant. The fair value of stock options granted was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: Expected life 5 years, expected volatility 100%, dividend yield 0%, risk free interest rate 3.91% and the exercise price of $1.47. The fair value of the 50,000 options was $55,953 at the grant date. The Company determined its expected volatility and dividend yield based on the historical changes in stock price and dividend payments. The risk –free interest rate for the expected term of the options is based on the U.S. Treasury yield curve in effect at the time of grant. 21 Following is a summary of the stock option activity: Options Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding as of May 31, 2009 -0- Granted - - - Forfeited - - - Exercised - - - Outstanding as of February 28, 2010 Stock compensation expense recognized for the period is based on awards expected to vest, and there were no estimated forfeitures as the Company has a short history of issuing options. Stock compensation expenses recognized were $22,979 and $18,651 for the nine months ended February 28, 2010 and 2009, respectively. All the options granted have an intrinsic value of $272,800 at February 28, 2010. As of February 28, 2010, the Company had $62,476 outstanding vested stock options, diluted for purpose ofthe Company’s diluted earnings per shares. The unvested stock option is expected to be expensed with an amount of $38,298in a weighted average period over 1.54 years. NOTE 15 - STOCKHOLDERS’ EQUITY No stock was issued during the nine months ended February 28, 2010. There were 17,000,000 shares of common stock issued and outstanding on February 28, 2010 and May 31, 2009. Following is a summary of the status of warrants outstanding as of February 28, 2010: Warrants Outstanding Weighted Average Exercise Price Average Remaining Life Outstanding as of May 31, 2009 Granted - - - Forfeited - - - Exercised - - - Outstanding as of February 28, 2010 Noncontrolling interest represents the minority stockholders’ proportionate share of 49% of the equity of Yoga Wave, Yoga Wave II and BNBS. The Company’s controlling interest requires that Yoga Wave, Yoga Wave II and BNBS’s operations be included in the Company’s Consolidated Financial Statements. 22 A reconciliation of Noncontrolling interest as of February 28, 2010 is as follows: Balance as of May 31, 2009 $ Noncontrolling interest at new acquired Yoga Wave II Noncontrolling interest at new acquired BNBS Proportionate share of Net income from Yoga Wave Proportionate share of Net Loss from Yoga Wave II ) Proportionate share of Net Loss from BNBS Proportionate share of other comprehensive loss ) Balance as of February 28, 2010 $ ) The change of $22,979 in Additional Paid-in capital account was a result of amortization of stock-based compensation expense that became vested during the period. NOTE 16 - RELATED TRANSACTIONS 1) Real Property Arrangements The Company rents the premises for certain locations from Mr. Tong Liu, our Chairman and CEO. Mr. Liu has leased Mege Union’s office, as well as two stores premises to the Company pursuant to the terms of binding written lease agreements containing terms no less favorable to the Company than the Company could have negotiated in an arm’s length transaction with a motivated landlord, including substantially the following terms: i. Harbin Daoli Queen Demonstration Beauty Parlor: 5-year lease from January 1, 2007 through December 31, 2011 for $47,300 per year; ii. Harbin Queen Beauty Demonstration Center: 5-year lease from January 1, 2007 through December 31, 2011 for $20,300 per year; iii. Mege Union office:10-year lease from January 1, 2009 through December 31, 2018 for $73,212 per year. 2)Loan Guarantee Two short-term loans in the amount of $381,080 and in the amount of $732,288 are guaranteed by SOKO International Fitness Center, Mr. Liu Tong and his siblings and an unaffiliated third party, Zhaodong Dazhuangyuan Rouye Limited, which is owned by an acquaintance of Mr. Liu. The other loans were secured by the building owned by Queen Group. NOTE 17-EARNINGS PER SHARE (“EPS”) EPS for the six month periods ended February 28, 2010 and 2009 is determined by dividing net income for the periods by the weighted average number of both basic and diluted shares of common stock and common stock equivalents outstanding. The following is an analysis of the differences between basic and diluted EPS in accordance with ASC No. 128, “Earnings Per Share.” 23 The following demonstrates the calculation for EPS for the nine months ended February 28, 2010 and 2009: Nine months Ended February 28, 2009 (Restated) Earnings per share-basic Net income attributable to SOKO Fitness & Spa Group, Inc. $ Weighted average number of common share outstanding-basic Earnings per share-basic $ Earnings per share-diluted Net income attributable to SOKO Fitness & Spa Group, Inc. $ Weighted average number of common share outstanding-basic Effect of diluted warrants Effect of diluted options Weighted average number of common share outstanding-diluted Earnings per share-diluted $ The Company had outstanding warrants of2,160,000 on February 28, 2010 and 2009, and outstanding options of 110,000 and 50,000 on February 28, 2010 and 2009, respectively.As of February 28, 2010, because the market price was higher than the exercise price, both the warrants and options were dilutive and included in diluted weighted average share calculation on February 28, 2010. NOTE 18-COMMITMENTS AND CONTINGENCIES 1) Commitments i. The Company leases offices and fitness facilities under non-cancellable operating leases. The Company recognizes rent expense on a straight-line basis over the term of the lease in accordance to ASC 840 “Accounting for Leases.” TheCompany has entered into eleven tenancy agreements for the lease of the premises. The Company’s commitments for minimum rental payments under these lease agreements are as follows: As of February 28, 2010 Total 24 Rent expenses for the nine months ended February 28, 2010 and 2009 were $810,608 and $501,882, respectively. ii. According to the warrant agreement to investors, the warrants contain a cashless exercise provision, which entitle the holders to receive a certificate for the number of warrant shares if any time after 180 days from the Closing there is no effective Registration Statement registering pursuant to the Registration Rights Agreement entered into by the Company and the Holders, or no current prospectus available for, the resale of the Warrant Shares by the Holders. 2) Contingencies The Registration Rights Agreement between the Company and security purchaser in association with the private placement which was closed on April 11, 2008 (the “Closing Date”) provides for liquidated damages to the extent that the Company does not attain certain milestones within specified time frames. Specifically, if the Company had failed to file a registration statement within 60 calendar days after the Closing Datre (a milestone which was met by the Company), or in the event that it fails to file a pre-effective amendment and otherwise respond in writing to comments made by the Commission in respect of such Registration Statement within 10 Trading Days after the receipt of comments by or notice from the Commission that such amendment is required in order for such Registration Statement to be declared effective, or registration statement is not declared effective within 180 calendar days after the ClosingDate, or in the event that such Registration Statement ceases for any reason to remain continuously effective as to all Registrable Securities included in such Registration Statement, or the holders are otherwise not permitted to utilize the Prospectus therein to resell such Registrable Securities, for more than 10 consecutive calendar days or more than an aggregate of 30 calendar days during any 12-month period (which need not be consecutive calendar days), liquidated damages amounting to approximately $20,000 per month would have been payable to purchasers, and such liquidated damages are payable for each 30 calendar day period on a daily pro-rata for any portion of a month prior to cure of an event. The maximum amount of liquidation damage payable to security purchaser is $200,000. As first round comment letter dated July 8, 2008, which was responded to SEC by September 5, 2008, liquidated damages for the delay amounting to approximately $28,810 has been accrued in the first quarter of fiscal year 2009. At that time, the estimate effective date of the registration statement was November 20, 2008; we accrued registration payment approximately $26,800 for late effectiveness. In second quarter, our estimated response to second round commentdated October 11, 2008 was around January 15, 2009, additional $56,950 liquidation damage had been accrued for late response, also our estimated effective date of the registration statement was to be February 20, 2009; the estimated penalty approximately $40,200 for additional delay had been accrued. In the third quarter, the response to second round comment was sent out on February, 17, 2009, one month later than the previous estimation and the estimated effective date will be April 30, 2009. The liquidation damage and registration payment liability reached the maximum amount $200,000 as of February 28, 2010. Any capitalized term used but not defined herein shall have the meaning specified in the Registration Rights Agreement which was filed with the SEC as Exhibit 10.3 of the Company’s Current Report on Form 8-K on April 17, 2008. 3) Guarantee Mege Union agrees to, whenever necessary, act as the guarantor for Queen Group, its variable interest entities, in all contracts, agreements or transactions in connection with Queen Group’s operation between Queen Group and any third party, to provide full guarantee for the performance of such contracts, agreements or transactions by Queen Group. In return, Queen Group agrees to pledge all of its assets, including accounts receivable, to Mege Union. As of February 28, 2010, Mege Union has not provided any guarantee to any third party on behalf of Queen Group. Therefore, the Company is currently not exposed to any guarantor’s obligations under this guarantee arrangement. 25 NOTE 19-RESTATEMENT The Company has restated the consolidated financial statements for the nine months period ended February 28, 2009 for the following reasons: The retained earnings as of February 28, 2009 were restated due to a charge of $572,950 into expenses as a result of restatement for the fiscal year ended May 31, 2008. The $300,000 payment made to Mr. Syed Idris Husain for consulting fees, which was a part of the $650,000 payment made out of the financing proceeds from the private placement, was previously treated as a reduction of proceeds. Upon further review, the Company determined that this payment of $300,000 should be recognized as expenses over the service period of six months starting April 2008, rather than a reduction of the financing proceeds. The Company accounted $100,000 as consulting expenses and $200,000 as prepaid expenses for the fiscal year ended May 31, 2008. The Company accounted the remaining $200,000 as consulting expenses during the nine months period ended February 28, 2009. The net effect of the above adjustments on the Company’s net income for the nine months ended February 28, 2009 was $772,950.Since the amount was previously recorded as an offset to the financing proceeds. Thus, the revision also affected the balance of additional paid-in capital account for the same amount. We reconciled net income instead of net income attributable to SOKO Fitness & Spa Group, Inc. to net cash flows from operating activities upon further review. The impact of this restatement on the financial statements as originally reported as of February 28, 2009 is summarized below: February 28, 2009 As Reported As Restated Additional paid-in capital Additional paid-in-capital -Warrants Retained earnings Nine Months Ended February 28, 2009 As Reported As Restated Selling, General and Administrative expenses Net income attributable to SOKO Fitness & Spa Group, Inc. $ $ Net income per common share Basic $ $ Diluted $ $ For the Nine Months Ended February 28, 2009 As Reported As Restated Cash Flows From Operating Activities: Net income attributable to SOKO Fitness & Spa Group, Inc. $ $ - Net income - Adjustments to reconcile net income to net cash Minority interest ) - provided by operating activities: Prepaid expense ) ) 26 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations relates to the period ended February 28, 2010 and should be read in conjunction with our consolidated financial statements and related notes appearing elsewhere in this report.Unless otherwise indicated, all amounts herein are expressed in US Dollars. Overview We are an operator of distinctive fitness centers, beauty salons and spas in key cities in Northeastern China as well as in suburban Beijing.We also operate one beauty school in Harbin, China.We provide programs, services, and products combined with exercise, education, and nutrition to help our members lead a healthy life and achieve their fitness goals.Our beauty salons and spas provide services that include, but are not limited to, skincare, hair dressing, manicure, pedicure, body care, massage, and weight loss therapy. On December 1, 2009, Mege Union entered into an equity transfer agreement with Beijing Natural Beauty Fitness Services Ltd. for the acquisition of 51% of the equity interest in two fitness clubs in Beijing for RMB 10 million (approximately U.S. $1.50 million).The fitness clubs, with a combined current membership base of approximately 2,000, are located in Beijing’s Huilongguan district, a high-density commercial and middle class residential district with a population of approximately 300,000.Each club occupies over 3,000 square meters (33,000 square feet) and contains state-of-the-art exercise facilities, high-end equipment and other amenities consistent with the Company’s existing fitness center properties in Harbin and Shenyang. We recently announced that our newest facility, Yoga Wave Harbin, a Yoga Wave center located in the Long Dian Building in Harbin, opened on February 28, 2010. Currently, our six fully operational fitness centers have more than 15,000 members in total and our ten fully operational beauty salons and spas are visited by more than 20,000 clients annually. We have also completed construction and are engaging in pre-opening activities with a fitness center named Daoli Fitness and a beauty salon and spa named Legend Spa Central Club which are also located in the Long Dian Building in Harbin and also another beauty salon and spa named Lea Spa Xishan Club in Beijing.In addition, we operate one beauty school in Harbin, Heilongjiang Province, China, which offers a beauty degree, in association with Heilongjiang University of Chinese Medicine. For the nine months ended February 28, 2010, our beauty and spa operations, which include professional services and sales of products, accounted for about 78.04% of our revenue, fitness membership fees accounted for about16.81%of our revenue, and tuition and other beauty school related activities accounted for the remaining5.15% of our revenue. We believe that this revenue breakdown will continue in the future. We generally open our facilities to members 12 hours a day and 7 days a week. Our services and products are tailored to high end customers who appreciate quality, personal service provided by trained professionals.This customer base, coupled with the growing demand for health and fitness facilities in China has positively impacted our revenues, irrespective of the slowdown in China’s economy during 2009.We do not anticipate that our business will be materially negatively impacted by the current economic conditions in China.However, in the event that economic conditions continue to deteriorate, our business may be affected. We currently hold all of the issued and outstanding capital of Wealthlink, which holds all of the issued and outstanding capital of Mege Union.SOKO and Wealthlink are holding corporations and do not conduct any operations.Mege Union currently conducts its business through: (i) two wholly (100%) owned operating subsidiaries (one of which has one additional branch named Legend Spa Central Club that is currently engaged in pre-opening activities ); (ii) four majority (51%) owned operating subsidiaries (one of which has one additional branch); and (iii) an association with eight individually-owned sole proprietorships (one of which has two additional branches, including the new Daoli Fitness facility that is currently engaged in pre-opening activities, and one of which has two additional branches) comprising the variable interest entity known as the “Queen Group.”Each of the entities that comprise the Queen Group is owned independently by our Chairman, Mr. Liu.Our affiliation with the Queen Group is managed through several exclusive agreements between Mege Union and each Queen Group entity.As a result of our arrangements with these entities, we effectively control each of the Queen Group entities and, through them, we operate successful fitness centers and beauty salons and spas. 27 Results of Operations for the Three Months Ended February 28, 2010 and 2009 Three Months Ended February 28, RESTATED $ Change % Change Revenues Professional Services $ % Sales of Product $ ) %) Membership Fees $ % Tuition $ ) %) Total Revenues $ % Cost of Sales $ ) ) ) % Gross Profit $ % Operating Expenses $ % Income Tax Provision $ ) %) Net Income attributable to SOKO Fitness & Spa Group, Inc. $ % Revenues: Revenues for the three months ended February 28, 2010 increased by approximately $ 2.98 million or 58.24% to $8.09 million as compared to $ 5.11 million for the three months ended February 28, 2009. Our sales growth was driven by expansion of our facilities and services. Although we did not increase our prices from period to period, our sales growth was driven by increasing sales from our existing members and clients, sales of add-on services to members and clients and our continued efforts to add new members and clients in new and existing facilities. Cost of Sales: Cost of sales was approximately $2.29 million for the three months ended February 28, 2010 as compared to $1.81 million for the same period ended February 28, 2009.Cost of sales as a percentage of revenue decreased from 35.42% to 28.31% as compared to the prior comparative period because of the increase in revenue generated from the more recently implemented medical beauty treatments, which have relativelyhigher gross margins and utilize less beauty products compared with other services. Gross Profit: We achieved gross profits of $5.79 million for the three months ended February 28, 2010, compared to $3.30 million for the same period of the previous year, representing a 75.36% period to period increase. The increase was mainly attributable to our expansion of facilities, the increasing number of clients and members in our existing facilities and the new services we provide. Our overall gross profitmargin as a percentage of revenue grew by 6.99% from 71.63% for the three months ended February 28, 2010 compared to 64.64% of the same period of the previous year. The increase was mainly attributable to certain sales and services that we provided with new medical beauty equipment. The medical beauty service allows us to obtain a relativelyhigher gross margin with less corresponding cost of beauty products. 28 Operating Expenses: Our operating expenses, consisting of selling, general and administrative expenses, increased by approximately $ 1.67 million, to $3.11 million, for the three months ended February 28, 2010 from $ 1.44 million for the same period of the previous year. This116.02% increase is mainly attributable to the increase in a one-time expenses ofapproximately $ 0.6 million related BNBS acquisition and amortization of leasehold improvement, increased rental expenses for new and existing facilities and other expenses relating to our growth in sales. The increase in operating expenses other than those listed above was approximately in proportion to our increase in sales. Other Income (Expenses): Other Income (expenses), consisting primarily of income from selling sport clothes and beverage and renting lockers,interest expenses, penalty, donation and other miscellaneous expenses,the other income for the three months ended February 28, 2010 was $40,667, compared to the other expenses $57,580 for the same period of the previous year. This difference is mainly attributable to the increase in income generated from sales of sports clothes and beverage, locker rental and a one-time charge of $ 33,654 for the three months ended February 28, 2009 in liquidated damage penalty we were required to pay to the investors in our April 2008 financing for failure to effect a registration statement by the deadline set forth in the agreement. Income Tax Provision: Our provisions for income taxes for the three months ended February 28, 2010 and 2009 were $14,337 and $28,537 respectively, a decrease of $ 14,200 or49.76 % from period to period.The decrease in the income tax provision was largely due to the implementation of our new tax planning strategy of separating our beauty and spa facilities from our fitness centers starting in May 2009. Net Income attributable to SOKO Fitness & Spa Group, Inc.: Net income attributable to SOKO Fitness & Spa Group, Inc. for the three months ended February 28, 2010 increased by approximately $ 0.85 million to $ 2.71 million as compared to $ 1.86 million for the same period of the previous year, representing a45.84 %increase period to period. This increase was mainly attributable to our58.24% increase in revenues, coupled with our ongoing efforts to cut costs. Foreign Currency Translation Adjustment attributable to SOKO Fitness & Spa Group, Inc.: The foreign currency translation adjustment attributable to SOKO Fitness & Spa Group, Inc. increased by $ 45,449 from $ 42,376 loss for the three months ended February 28, 2009 to $3,073 income for the three months ended February 28, 2010. The foreign currency translation adjustment reflects the changes in the exchange rate of the Renminbi against the U.S. dollar. 29 Results of Operations for the Nine months Ended February 28, 2010 and 2009 Nine months Ended February 28, RESTATED $ Change % Change Revenues Professional Services $ % Sales of Product $ % Membership Fees $ % Tuition $ ) %) Total Revenues $ % Cost of Sales $ ) ) ) % Gross Profit $ % Operating Expenses $ % Income Tax Provision $ ) %) Net Income attributable to SOKO Fitness & Spa Group, Inc. $ % Revenues: Revenues for the nine months ended February 28, 2010 increased by approximately $7.93 million or 56.70% to $21.93 million as compared to $14 million for the nine months ended February 28, 2009. Our sales growth was driven by expansion of our facilities and services. Although we did not increase our prices from period to period, our sales growth was driven by increasing sales from our existing members and clients, sales of add-on services to members and clients and our continued efforts to add new members and clients in new and existing facilities.Our member and client bases increased as follows: As of February 28, May 31, Fitness Memberships New Memberships Old Memberships that were renewed Memberships that were not renewed Beauty Salon and Spa Clients New Clients Recurring Clients that purchased additional treatments Clients that did not purchase additional treatments Compared to the same period of 2009, beauty and spa revenues increased by 64.16%, driven by the increasing number of clients, more frequent client visits, greater revenues per visit due to the recently implemented medical beauty treatments and the opening of new facilities. Fitness and yoga revenues increased by 72.94%, driven by our marketing efforts to add more memberships, the acquisition of Yoga Wave II and Beijing Natural Beauty Fitness Services Limited and the increased revenues from our add-on services to our members, including revenue from sales of beverages, nutritional supplements and sports clothes.Other revenues, which consist of beauty school tuition and related student surcharges, decreased by $144,237, or 11.3%, due to less short-term courses we offered. Cost of Sales: Cost of sales was approximately $6.75 million for the nine months ended February 28, 2010 as compared to $4.82 million for the same period ended February 28, 2009.Cost of sales as a percentage of revenue decreased from 34.43% to 30.78% as compared relativelyto the prior comparative period because of the increase in revenue generated from the more recently implemented medical beauty treatments, which have relativelyhigher gross margins and utilize less beauty products compared with other services. 30 Gross Profit: We achieved gross profits of $15.19 million for the nine months ended February 28, 2010, compared to $9.17 million for the same period of the previous year, representing a 65.54% period to period increase. The increase was mainly attributable to our expansion of facilities, the increasing number of clients and members in our existing facilities and the new services we provide.Our overall gross profitmargin as a percentage of revenue grew by 3.70% from 69.2% for the nine months ended February 28, 2010 compared to 65.5% of the same period of the previous fiscal year. Operating Expenses: Our operating expenses, consisting of selling, general and administrative expenses, increased by approximately $2.96 million, to $7.01 million, for the nine months ended February 28, 2010 from $4.04 million for the same period of the previous fiscal year. This 73.48% increase was mainly attributable to the increase in amortization of leasehold improvement, increased rental expenses for new and existing facilities and other expenses relating to our growth in sales.The increase in operating expenses other than those listed above was approximately in proportion to our increase in sales. Other Income (Expenses): Other income (expenses), consisting primarily of income from selling sport clothes and beverage and renting lockers,interest expenses, penalty, donation and other miscellaneous expenses, increased by $341,513 to $38,467 for the nine months ended February 28, 2010 fromnegative $303,046 for the same period of the previous year. This increase was mainly attributable to the increase in income generated from sales of sports clothes and beverage and locker rental and a one-time charge of $152,760 for the nine months ended February, 2009 as liquidated damage penalty that we are required to pay to the investors in our April 2008 financing as a result of the failure to effect a registration statement by the deadline set forth in the agreement. Income Tax Provision: Our provisions for income taxes for the nine months ended February 28, 2010 and 2009 were $62,241 and $79,974 respectively, a decrease of $17,733 or 22.17% from period to period.The decrease in the income tax provision was largely due to the implementation of our tax planning strategy of separating our beauty and spa facilities from our fitness centers starting in May 2009. Net Income attributable to SOKO Fitness & Spa Group, Inc.: Net income attributable to SOKO Fitness & Spa Group, Inc. for the nine months ended February 28, 2010 increased by approximately $3.35 million to $ 8.31 million as compared to $4.98 million for the same period of the previous year, representing a 67.03% increase period to period. This increase was mainly attributable to our 56.70% increase in revenues, coupled with our ongoing efforts to cut costs. Foreign Currency Translation Adjustment attributable to SOKO Fitness & Spa Group, Inc.: The foreign currency translation adjustment attributable to SOKO Fitness & Spa Group, Inc. decreased by $ 210,272 million from $ 218,039 for the nine months ended February 28, 2009 to $7,767 income for the nine months ended February 28, 2010. The foreign currency translation adjustment reflects the changes in the exchange rate of the Renminbi against the U.S. dollar. Our fitness membership and beauty salon and spa client base turns over at a rate of about 9.42% and 5.63% for the nine months ended February 28, 2010.We believe that this turnover rate was reasonable and acceptable within our target market. We continue to strengthen our marketing strategies, enhance our facilities to provide a state-of-the-art experience for our fitness members and beauty and spa clients, and increase the knowledge and skill level of our staff in an effort to minimize turnover.We believe that our revenue will continue to increase primarily as a result of our continued construction or acquisition of new facilities, expansion of products and services, emphasis on enrolling new members and attracting new clients and improving member/client retention, and our strong focus on promoting the SOKO® and Queen’s Beauty® brands in the Northeast region of China as well as Beijing.As we develop relativelyhigher margin offerings (such asmedical beautyservices), our profits and margins should continue to grow going forward. 31 We have begun to implement growth and expansion that, we anticipate, will result in seven to nine new facilities openings (either through construction or acquisition) during calendar year 2010.As we undergo these changes in our business, we believe we will incur a significant increase in our operating expenses, mainly due to construction costs, increased rent expenses, salaries and benefit costs and sales commissions.We expect to fund our operations and these new openings by current operating cash flow and cash flow from organic growth.We may also seek additional financing in the form of debt, equity or convertible security offerings to fund our growth. Liquidity and Capital Resources The following table summarizes the cash flows for the nine months ended February 28, 2010 and 2009. Nine months Ended February 28, RESTATED Cash provided by (used in): Operating Activities $ Investing Activities $ ) Financing Activities $ -0- ) We have historically funded our operation primarily through bank loans and incoming cash from operations. Over the next twelve months, we intend to pursue organic and acquisitive growth in the future and increase our market share in China. We are also evaluating acquisition and consolidation opportunities in China’s fragmented fitness and beauty salon and spa industry. We believe that we have sufficient funds to operate our existing business for the next twelve months. However, in addition to funds available from our operating and short term bank loans, we may need external sources of capital for our expansion. There can be no assurance that we will be able to obtain such additional financing at acceptable terms to us, or at all. Net Cash Provided by Operating Activities Cash provided by operating activities totaled $10.25 million for the nine months ended February 28, 2010 as compared to $6.17 million provided by the same period of the previous year. The increase in our cash provided by operations was primarily due to the increase of $3.4 million in our net income, together with a $2.27 million increase in unearned revenue, which represented increased advances from members and clients as a result of increased number of members and clients, offsetting a $1.27 million increase of advance to suppliers which represented advance to a new major vendor for purchasing five branded products at bulk rates. Net Cash Used in Investments Activities We invested $6.05 million in fixed assets and construction in progress for the nine months ended February 28, 2010, as part of our development plan which includes the leasehold improvement of our existing facilities purchase of equipment and construction of new facilities.This compares to $6.66 million in the same period of the prior year. During the nine months ended February 28, 2010, we also made a $1.5million investment for the acquisition of 51 % of the equity interest in Beijing Natural Beauty Fitness Services Ltd., and a $22,414 (equivalent toRMB153,000) investment advance for51% of the equityinterest in Lea Spa Xishan Club, anotherspa club in Beijing. 32 Net Cash Provided By Financing Activities Financing As of February 28, 2010, our outstanding short-term loans were: Balance at February 28, May 31, (a) Loan payable to Shanghai Pudong Development Bank with a one year term from July 30, 2009 to July 29, 2010 at a fixed interest rate of 0.398% per month $ (b) Loan payable to Shanghai Pudong Development Bank with a one year term from November 21, 2008 to November 20, 2009 at a fixed interest rate of 0.4995% per month $ (c) Loan payable to Shanghai Pudong Development Bank with a term from January 5, 2009 to November 20, 2009 at a fixed interest rate of 0.4995% per month $ (d) Loan payable to Shanghai Pudong Development Bank with a one year term from November 24, 2009 to November 23, 2010 at a fixed interest rate of 0.3983% per month (e) Loan payable to Shanghai Pudong Development Bank with a term fromSeptermber 4, 2009 to July 29, 2010 at a fixed interest rate of 0.3982% per month $ Capitalized interest included in construction in progress amounted to $92,291 and $98,342 for the nine months ended February 28, 2010 and 2009, respectively. Both short-term loans (a) in the amount of $381,080 and (e) in the amount of $732,288 are guaranteed by SOKO International Fitness Center, Mr. Liu Tong and his siblings and an unaffiliated third party, Zhaodong Dazhuangyuan Rouye Limited, which is owned by an acquaintance of Mr. Liu. The other loans were secured by the building owned by Queen Group. The Company is current with all of its obligations under the terms of the outstanding short-term loan facilities and not in breach of any covenant thereof.Because of our repayment performance on loan facilities and our good relationship with Shanghai Pudong Development Bank, we believe that the bank will be willing to provide new and/or additional short-term facilities in the future. Capital Expenditures We have committed to upgrade and retrofit our existing facilities in several locations to maximize our appeal to existing and new clients in those locations as well as constructing new facilities or acquisition of new facilities, thus increasing our potential profit in the future. In general, upgrading and retrofitting our facilities consists of cosmetic renovation, purchasing state-of-the-art equipment, if appropriate, and reconfiguring space to add attractive amenities that are designed to appeal to a more sophisticated member and client base. 33 We also entered into new lease agreements for the new facilities in the Long Dian Building in Harbin. After the acquisition of 51% of equity interest of Beijing Natural Beauty Fitness Services Ltd, we took over the existing leases for the two fitness centers at RMB185, 000 per month (approximately $27,098). After the acquisition of 51% of equity interest of Beijing Natural Beauty Fitness Services Ltd, we took over the existing leases for the two fitness centers at RMB185, 000 per month (approximately $27,098). We believe that our brand name has value.As part of our long-term growth strategy, we anticipate capitalizing on this value by establishing an upscale network of fitness centers and beauty salons and spas to expand our territory and member and client base. We believe that there is significant potential for the Company’s growth going forward. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities.” Critical Accounting Policies While our significant accounting policies are more fully described in Note 2 to our consolidated financial statements, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 34 Basis of presentation and consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements include the financial statements of SOKO, Wealthlink, Mege Union and its wholly-owned subsidiaries, Harbin Tai Ai Beauty Co., Ltd. (“Lea Spa”), Harbin Legend Beauty Co., Ltd. (“Legend Spa”),majority-owned Shenyang Letian Yoga Fitness Center (“Yoga Wave”), majority-owned Beijing Natural Beauty Services Limited and majority-owned Shenyang Starway Fitness Co., Ltd. (“Yoga Wave II”), as well as Mege Union’s variable interest entity (“VIE”), Queen Group. All significant inter-company transactions and balances among the Company, its subsidiaries and VIEs are eliminated upon consolidation. Use of Estimates In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of inventories.Actual results could differ from those estimates. Subsequent Events The Company has evaluated subsequent events that have occurred through the issuance date of this financial statement. The Company is not aware of any significant events which occurred subsequent to the balance sheet date that would have a material impact on its financial statements. Cash and Cash Equivalents For purposes of the statement of cash flow, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts and Other Receivables Accounts and other receivables are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible amounts, as needed. The Company uses the aging method to estimate the valuation allowance for anticipated uncollectible receivable balances. Under the aging method, bad debt percentages determined by management based on historical experience as well as current economic climate are applied to customers’ balances categorized by the number of months the underlying invoices have remained outstanding. The valuation allowance balance is adjusted to the amount computed as a result of the aging method. When facts subsequently become available to indicate that the allowance provided requires an adjustment, then the adjustment will be classified as a change in estimate. There was no allowance for uncollectible amounts for the nine months ended February 28, 2010 and 2009. Inventories Inventory is mainly composed of hair care supplies and skin care supplies. Inventories are stated at the lower of cost or market, as determined on a first-in, first-out basis, or market. Costs of inventories include unused purchases and supplies for providing the beauty treatment. No allowance for inventories was considered necessary for the nine months ended February 28, 2010 and 2009, respectively. 35 Property, Equipment and Construction in Progress Property and equipment are stated at cost, net of accumulated depreciation.Depreciation is computed using the straight-line method over the estimated useful lives of the assets. Estimated useful lives of the assets are as follows: Building 15 years Building Improvements 10 years Machinery and equipment 5 years Computer, office equipment and furniture 5 years Automobiles 5 years The carrying value of property, plant and equipment is assessed annually and when factors indicating impairment is present, the carrying value of the fixed assets is reduced by the amount of the impairment. The Company determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest charges) and comparing such amount to the net asset carrying value. An impairment loss, if exists, is measured as the amount by which the carrying amount of the asset exceeds the fair value of the asset. Construction in Progress Construction in progress represents direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. No depreciation is provided until it is completed and ready for intended use. As of February 28, 2010 and May 31, 2009, the Company had total accumulated costs involved with construction in progress in the amount of $2,080,705 and $1,534,827 respectively. The carrying value of property, plant and equipment is assessed annually and when factors indicating impairment is present, the carrying value of the fixed assets is reduced by the amount of the impairment. The Company determines the existence of such impairment by measuring the expected future cash flows (undiscounted and without interest Interest Capitalization Interest capitalization is reported in accordance with the provisions of ASC 835, “Capitalization of Interest Cost.” For loans to finance constructions and provide for working capital, theCompany charges the borrowing costs related to working capital loans to interest expense when incurred and capitalize interest costs related to construction developments as a component of the construction costs. The interest to be capitalized for a construction is based on the amount of borrowings related specifically to such construction. Interest for any period is capitalized based on the amounts of accumulated expenditures and the interest rate of the loans. The interest capitalization period begins when expenditures have been incurred and activities necessary to prepare the asset (including administrative activities before construction) have begun, and ends when the construction is substantially completed. Interest capitalized is limited to the amount of interest incurred.The interest rate used in determining the amount of interest capitalized is the weighted average rate applicable to the construction-specific borrowings. The Company’s significant judgments and estimates related to interest capitalization include the determination of the appropriate borrowing rates for the calculation, and the point at which capitalization is started and discontinued. Changes in the rates used or the timing of the capitalization period may affect the balance of property under development and the costs of sales recorded. Capitalized interest included in construction in progress amounted to $92,291 and $46,074 for the nine months ended February 28, 2010 and 2009, respectively. 36 Goodwill Goodwill and other intangible assets are accounted for in accordance with the provisions of ASC 350, “Goodwill and Other Intangible Assets”. Under ASC 350, goodwill, including any goodwill included in the carrying value of investments accounted for using the equity method of accounting, and certain other intangible assets deemed to have indefinite useful lives are not amortized. Rather, goodwill and such indefinite-lived intangible assets are assessed for impairment at least annually based on comparisons of their respective fair values to their carrying values. Goodwill impairment is determined using a two-step process. The first step compares the fair value of each reporting unit to its carrying amount, including goodwill. If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill. An impairment loss is recognized for any excess in the carrying value of goodwill over the implied fair value of goodwill. Estimating fair value is performed by utilizing various valuation techniques, with the primary technique being a discounted cash flow. In evaluating long-lived assets, other than goodwill for recoverability,theCompany uses its best estimate of future cash flows expected to result from the use of the asset and eventual disposition in accordance with ASC 360. To the extent that estimated future, undiscounted cash inflows attributable to the asset, less estimated future, undiscounted cash outflows, are less than the carrying amount, an impairment loss is recognized in an amount equal to the difference between the carrying value of such asset and its fair value. Assets to be disposed of and for which there is a committed plan of disposal, whether through sale or abandonment, are reported at the lower of carrying value or fair value less costs to sell.There was no impairment losses recognized for the periods presented. Stock-Based Compensation The Company records stock based compensation expense pursuant to ASC 718. The Company estimates the fair value of the award using the Black-Scholes Option Pricing Model. Under ASC 718, the Company’s expected volatility assumption is based on the historical volatility of Company’s stock. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Stock compensation expense recognized is based on awards expected to vest, and there were no estimated forfeitures for the group received stock-based compensation. ASC 718 requires forfeitures to be estimated at the time of grant and revised in subsequent periods, if necessary, if actual forfeitures differ from those estimates. Revenue Recognition The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (“SAB”) 104.Sales revenue is generally recognized when the services are provided and payments of the customers are received or collections are reasonably assured. Payments received in advance from members but not yet earned are recorded as deferred revenue. Non-refundable membership fees, non-refundable initial membership fees and monthly membership fees that are prepaid on a non refundable basis are recognized on a straight-line basis over the respective membership term. Cost of Sales Costs of sales include costs of the products sold and used, inbound freight costs, cost of direct labor and overhead. Write-down of inventory to lower of cost or market is also recorded in cost of sales. 37 Selling, General and administrative Costs Selling, general and administrative costs consist primarily of salaries and commissions for sales representatives, salaries for administrative staffs, rent expenses, depreciation expense and employee benefits for administrative staffs. Comprehensive Income Statement of Financial Accounting Standards ASC 220, “Reporting Comprehensive Income”, requires disclosure of all components of comprehensive income and loss on an annual and interim basis. Comprehensive income and loss is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. Accumulated other comprehensive income arose from the changes in foreign currency exchange rates. Income Taxes The Company accounts for income tax under the provisions of ASC 740 “Accounting for Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. There were no deferred tax amounts as of February 28, 2010 and May 31, 2009. Fair Value of Financial Instruments The Company’s financial instruments include cash and cash equivalents, accounts receivable, advances to suppliers, other receivables, accounts payable, accrued expenses, taxes payable, notes payable and other loans payable. Management has estimated that the carrying amounts approximate their fair value due to the short-term nature. Earnings per Share The Company computes earnings per share (“EPS’) in accordance with ASC 260 “Earnings per Share” (“ASC 260”), and SEC Staff Accounting Bulletin No.98 (“SAB 98”). ASC 260 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as net income divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., convertible securities, options and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. Foreign Currency Translation The Company uses the United States dollar (“US Dollars”) for financial reporting purposes. Mege Union, its subsidiaries, and the Queen Group maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the primary currency of the economic environment in which their operations are conducted. In general, for consolidation purposes, the Company translates its assets and liabilities into US Dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of income and cash flows are translated at average exchange rates during the reporting period.As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Equity accounts are translated at historical rates. Adjustments resulting from the translation of the financial statements are recorded as accumulated other comprehensive income. 38 This quotation of the exchange rates does not imply free convertibility of RMB to other foreign currencies. The rate of exchange on February 28, 2010 was US$1.00 RMB6.8260, and on May 31, 2009 was US$1.00 RMB6.82813. The weighted average translation rate of US$1.00 RMB6.8295 was applied to the Company’s nine months income statement for the period ended February 28, 2010. Statement of Cash Flows In accordance with ASC 230, “Statement of Cash Flows,” cash flows from the Company’s operations is calculated based upon the local currencies.As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. Risks of Losses The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including employees) and damage to property.These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available.If: (i) information is available before the Company’s financial statements are issued or are available to be issued indicates that such loss is probable and (ii) the amount of the loss can be reasonably estimated, an estimated loss will be accrued by a charge to income.If such loss is probable but the amount of loss cannot be reasonably estimated, the loss shall be charged to the income of the period in which the loss can be reasonably estimated and shall not be charged retroactively to an earlier period.As of February 28, 2010 and 2009, the Company had not experienced any uninsured losses from injury to others or other losses. Taxes Income Taxes Wealthlink is a tax exempted company incorporated in Cayman Islands since it conducts all of its business through its subsidiary, Mege Union, and thevariable interest entity Queen Group. 1) Corporate Income Tax SOKO is a Delaware corporation and conducts all of its business through Mege Union’s subsidiaries, and Mege Union’s variable interest entity, Queen Group. All business is conducted in China. As of February 28, 2010, Queen Group consists of seven individually-owned sole proprietorships, which, under the PRC Laws, are generally exempted from paying corporate level income taxes unless they are otherwise assessed by the local authority. These entities under Queen Group are generally subject to a fixed-rate income tax assessed by the local tax authority. Under the fixed-rate income tax system which is applicable to the individually-owned sole proprietorships, generally 10% of the annual gross revenues from each entity are deemed Taxable Net Income (“TNI”) for income tax purpose, without giving consideration to the costs and operating expenses. The income tax is then levied at 25% of the TNI. Legend Spa and Lea Spa, both wholly-owned subsidies of Mege Union, are also subject to a similar fixed-rate income tax system as the entities under Queen Group. While Legend Spa’s TNI is taxed at 25%, Lea Spa’s TNI is currently levied at only 20%. All the net income of Yoga Wave,Yoga Wave II and the majority-owned BNBSare all subject to a 25% income tax rate. Our provisions for income taxes for the nine months ended February 28, 2010 and 2009 were $62,241 and $79,974, respectively. 39 2) Business Sales Tax General business sales taxes are levied on business under both Queen Group and Mege Union.Except forSOKO International Fitness Center, which is subject to 3% of actual revenue, and Yoga Wave,Yoga Wave II and BNBS , which are subject to 5% of actual revenue, all the business is subject to either 3% or 5% of the pre-determined fixed revenue. New Accounting Pronouncements In May 2009, the FASB issued guidance related to subsequent events under ASC 855-10, Subsequent Events. This guidance sets forth the period after the balance sheet date during which management or a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. It requires disclosure of the date through which an entity has evaluated subsequent events and the basis for that date, whether that date represents the date the financial statements were issued or were available to be issued. This guidance is effective for interim and annual periods ending after June 15, 2009. We have included the required disclosures in our consolidated condensed financial statements. In June 2009, the FASB issued an amendment to ASC 810-10, Consolidation. This guidance amends ASC 810-10-15 to replace the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a VIE with a primarily qualitative approach focused on identifying which enterprise has the power to direct the activities of a VIE that most significantly impact the entity’s economic performance. It also requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE and requires additional disclosures about an enterprise’s involvement in VIEs. This guidance is effective as of the beginning of the reporting entity’s first annual reporting period that begins after November 15, 2009 and earlier adoption is not permitted. We are currently evaluating the potential impact, if any, of the adoption of this guidance will have on our consolidated condensed financial statements. In June 2009, the FASB issued Accounting Standards Update No. 2009-01 which amends ASC 105, Generally Accepted Accounting Principles. This guidance states that the ASC will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Once effective, the Codification’s content will carry the same level of authority. Thus, the U.S. GAAP hierarchy will be modified to include only two levels of U.S. GAAP: authoritative and non-authoritative. This is effective for financial statements issued for interim and annual periods ending after September 15, 2009. We adoptedASC 105 as of September 30, 2009 and thus have incorporated the new Codification citations in place of the corresponding references to legacy accounting pronouncements. In August 2009, the FASB issued Accounting Standards Update No. 2009-05, Measuring Liabilities at Fair Value, which amends ASC 820, Fair Value Measurements and Disclosures. This Update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure the fair value using one or more of the following techniques: a valuation technique that uses the quoted price of the identical liability or similar liabilities when traded as an asset, which would be considered a Level 1 input, or another valuation technique that is consistent with ASC 820. This Update is effective for the first reporting period (including interim periods) beginning after issuance. Thus, we adopted this guidance as of September 30, 2009, which did not have a material impact on our consolidated condensed financial statements. In September 2009, the Financial Accounting Standards Board (FASB) amended existing authoritative guidance to improve financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements. The amended guidance is effective for fiscal annual reporting periods beginning after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. The Company is currently assessing the impact, if any, adoption may have on its financial statements or disclosures. 40 In October 2009, the FASB issued a new accounting standard which provides guidance for arrangements with multiple deliverables. Specifically, the new standard requires an entity to allocate consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices. In the absence of the vendor-specific objective evidence or third-party evidence of the selling prices, consideration must be allocated to the deliverables based on management’s best estimate of the selling prices. In addition, the new standard eliminates the use of the residual method of allocation. In October 2009, the FASB also issued a new accounting standard which changes revenue recognition for tangible products containing software and hardware elements. Specifically, tangible products containing software and hardware that function together to deliver the tangible products’ essential functionality are scoped out of the existing software revenue recognition guidance and will be accounted for under the multiple-element arrangements revenue recognition guidance discussed above. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations because the Company doesn’t have any multiple deliverable revenue arrangements. In December 2009, FASB issued ASU No. 2009-16, Accounting for Transfers of Financial Assets. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 166, Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140.The amendments in this Accounting Standards Update improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets. In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets. Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting. The Company does not expect the adoption of this ASU to have a material impact on its financial statements. In December, 2009, FASB issued ASU No. 2009-17, Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). The amendments in this Accounting Standards Update replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. In January 2010, FASB issued ASU No. 2010-01- Accounting for Distributions to Shareholders with Components of Stock and Cash. The amendments in this Update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share).The amendments in this update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. The Company does not expect the adoption of this ASU to have a material impact on its financial statements. 41 In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. The amendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51.” If an entity has previously adopted SFAS No. 160 as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted SFAS No. 160. TheCompany does not expect the adoption of this ASU to have a material impact on its financial statements. In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1)Transfers in and out of Levels 1 and 2.A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1)Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2)Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU, however, theCompany does not expect the adoption of this ASU to have a material impact on its financial statements. Item 3.Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4(T). Controls and Procedures Disclosure Controls and Procedures As of the end of the period covered by this Report, the Company carried out, under the supervision and with the participation of the Company’s management, including its Chief Executive Officer and Chief Financial Officer, an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934). As of February 28, 2010, the Company’s Chief Executive Officer and its Chief Financial Officer have concluded that, as of that date, the Company’s controls and procedures were not effective due to some significant deficiencies (as defined in Public Company Accounting Oversight Board Standard No. 2) in the Company’s internal controls over financial reporting.This is due to the fact that the Company lacks sufficient personnel with the appropriate level of knowledge, experience and training in the application of US generally accepted accounting principals (“GAAP”) standards, especially related to complicated accounting issues.This could cause the Company to be unable to fully identify and resolve certain accounting and disclosure issues that could lead to a failure to maintain effective controls over preparation, review and approval of certain significant account reconciliation from Chinese GAAP to US GAAP and necessary journal entries.The Company’s internal audit function is significantly deficient due to insufficient qualified resources and appropriate system to perform such function. Therefore, the ability to prevent and control lapses and errors in our accounting function could not be rendered effectively. Also, the Company has a relatively complicated corporate structure, which consists of multiple facilities and subsidiaries. The relatively small number of professionals employed by the Company in bookkeeping and accounting functions prevents the Company from appropriately segregating duties within its internal control systems.The inadequate segregation of duties is a weakness because it could lead to the untimely identification and resolution of accounting and disclosure matters or could lead to a failure to perform timely and effective reviews. 42 Based on the control deficiencies identified above, we have designed and plan to implement, or in some cases have already implemented, the specific remediation initiatives described below: · We are evaluating the roles of our existing accounting personnel in an effort to realign the reporting structure of our internal auditing staff in China that will test and monitor the implementation of our accounting and internal control procedures. · We are in the process of completing a review and revision of the documentation of the Company’s internal control procedures and policies. · We will begin implementation an initiative and training in China to ensure the importance of internal controls and compliance with established policies and procedures are fully understood throughout the organization and will provide additional U.S. GAAP training to all employees involved with the performance of or compliance with those procedures and policies. · We will implement a reporting and certification process for management involved in the performance of internal controls and the preparation of the Company’s financial statements. · We will implement a formal financial reporting process that includes review by our Chief Executive Officer and the full Board of Directors of financial statements prior to filing with the SEC. · We will increase our accounting and financing personnel resources, by retaining more U.S. GAAP knowledgeable financial professionals. The remedial measures being undertaken may not be fully effectuated or may be insufficient to address the significant deficiencies we identified, and there can be no assurance that significant deficiencies or material weaknesses in our internal control over financial reporting will not be identified or occur in the future.If additional significant deficiencies (or if material weaknesses) in our internal controls are discovered or occur in the future, among other similar or related effects: (i) the Company may fail to meet future reporting obligations on a timely basis, (ii) the Company’s consolidated financial statements may contain material misstatements, (iii) the Company may be required to again restate prior period financial results, (iv) the Company may be subject to litigation and/or regulatory proceedings, and (v) the Company’s business and operating results may be harmed. Changes in Internal Control Over Financial Reporting There were no changes in our internal controls over financial reporting subject to the above corrective actions with regard to significant deficiencies or material weaknesses that occurred during the fiscal quarter ended February 28, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 43 PART II – OTHER INFORMATION Item 1.Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm business. We are currently not aware of any such legal proceedings or claims that will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders None. Item 5.Other Information None. Item 6.Exhibits (a)Exhibits Exhibit Number Description of Exhibit 31.1* Certification of Principal Executive Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 31.2* Certification of Principal Financial Officer pursuant to Rule 13a-14 and Rule 15d 14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 32.1* Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer). 32.2* Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Financial Officer). * Filed herewith 44 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SOKO FITNESS & SPA GROUP, INC. April 19, 2010 By: /s/ Tong Liu Tong Liu Chief Executive Officer (Principal Executive Officer) April 19, 2010 By: /s/Xia Yu Xia Yu Chief Financial Officer (Principal Financial and Accounting Officer) 45
